UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 26, 2012 MGIC Investment Corporation (Exact Name of Registrant as Specified in Its Charter) Wisconsin (State or Other Jurisdiction of Incorporation) 1-10816 39-1486475 (Commission File Number) (IRS Employer Identification No.) MGICPlaza, 250 East Kilbourn Avenue, Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) (414) 347-6480 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Our Annual Meeting of Shareholders was held April 26, 2012.At that meeting, shareholders took the following actions with respect to the proposals described in our 2012 Proxy Statement: 1.The following directors were elected: For Withheld Broker Non- Votes Curt S. Culver Timothy A. Holt William A. McIntosh Leslie M. Muma Mark M. Zandi 2. An amendment to the Company’s Articles of Incorporation to increase the authorized Common Stock from 460,000,000 to 680,000,000 shares was approved by the following vote: For Against Abstain Broker Non- Votes 3. The compensation of our named executive officers was approved, on an advisory basis, by the following vote: For Against Abstain Broker Non- Votes 4. The ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the year ending December 31, 2012 was approved by the following vote: For Against Abstain Broker Non- Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MGIC INVESTMENT CORPORATION Date: April 27, 2012 By: /s/ Jeffrey H. Lane Jeffrey H. Lane Executive Vice President, General Counsel and Secretary
